987 A.2d 553 (2009)
201 N.J. 10
In the Matter of Vincent N. SIMONE, an Attorney at Law.
D-3 September Term 2009, 65,035
Supreme Court of New Jersey.
December 11, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-117, concluding that VINCENT N. SIMONE of NORTH WILDWOOD, who was admitted to the bar of this State in 1981, should be censured for violating RPC 8.4(b) (criminal act that reflects adversely on lawyer's honesty, trustworthiness, or fitness), and good cause appearing;
It is ORDERED that VINCENT N. SIMONE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.